


109 HR 6210 IH: Automatic IRA Act of

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6210
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employees not covered by qualified retirement plans to save for retirement
		  through automatic payroll deposit IRAs, to facilitate similar saving by the
		  self-employed, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Automatic IRA Act of
			 2006.
		2.Employees not
			 covered by qualified retirement plans or arrangements entitled to participate
			 in payroll deposit IRA arrangements
			(a)In
			 generalSubpart A of part I of subchapter A of chapter 1
			 (relating to pension, profit-sharing, stock bonus plans, etc.) is amended by
			 inserting after section 408A the following new section:
				
					408B.Right to
				payroll deposit IRA arrangements at work
						(a)Requirement to
				provide payroll deposit IRA arrangementEach employer (other than
				an employer described in subsection (e)) shall provide to each applicable
				employee of the employer for any calendar year the opportunity to participate
				in a payroll deposit IRA arrangement which meets the requirements of this
				section.
						(b)Payroll deposit
				IRA arrangementFor purposes of this section—
							(1)In
				generalThe term payroll deposit IRA arrangement
				means a written arrangement of an employer—
								(A)under which an
				applicable employee eligible to participate in the arrangement may elect to
				contribute to an individual retirement plan established by or on behalf of the
				employee by having the employer make periodic direct deposit or other payroll
				deposit payments (including electronic payments) to the plan by payroll
				deduction, and
								(B)which meets the
				requirements of paragraph (2).
								(2)Administrative
				requirementsThe requirements of this paragraph are met with
				respect to any payroll deposit IRA arrangement if—
								(A)the employer must
				make the payments elected under paragraph (1)(A) on or before the later
				of—
									(i)the due date for
				the deposit of tax required to be deducted and withheld under chapter 24
				(relating to collection of income tax at source on wages) for the payroll
				period to which such payments relate, or
									(ii)the 30th day
				following the last day of the month with respect to which the payments are to
				be made,
									(B)subject to a
				requirement for reasonable notice, an employee may elect to terminate
				participation in the arrangement at any time during a calendar year, except
				that if an employee so terminates, the arrangement may provide that the
				employee may not elect to resume participation until the beginning of the next
				calendar year,
								(C)each employee
				eligible to participate may elect, during the 60-day period or other period
				specified by the Secretary before the beginning of any calendar year (and
				during the 60-day period or other period specified by the Secretary before the
				first day the employee is eligible to participate), to participate in the
				arrangement, or to modify the employee's election under the arrangement
				(including the amounts subject to the arrangement and the manner in which such
				amounts are invested), for such year,
								(D)the employer
				provides—
									(i)immediately
				before the beginning of each period described in subparagraph (C), a notice to
				each employee of the employee’s opportunity to make the election and the
				maximum amount which may be contributed to an individual retirement plan on an
				annual basis, and
									(ii)if the
				arrangement includes an automatic contribution arrangement, the notices
				required under subsection (g) with respect to the automatic contribution
				arrangement,
									(E)subject to
				subsection (f), the arrangement provides that an employee may elect to have
				contributions made to any individual retirement plan specified by the employee,
				and
								(F)if the
				arrangement does not include an automatic contribution arrangement—
									(i)the arrangement
				requires the employer to take all reasonable actions to solicit from all
				employees eligible to participate in the arrangement an explicit election to
				either participate or not to participate in the arrangement, and
									(ii)the arrangement
				provides that if an employee fails to make an explicit election under clause
				(i) within the time prescribed under the arrangement, the employee will be
				treated as having made an election to participate in the arrangement (and
				amounts shall be invested on behalf of the participant) in the same manner as
				if the arrangement had included an automatic contribution arrangement under
				subsection (g).
									(c)Applicable
				employee defined; related definitions and rulesFor purposes of
				this section—
							(1)Applicable
				employee
								(A)In
				generalThe term applicable employee means, with
				respect to any calendar year, any employee—
									(i)who was not
				eligible under a qualified plan or arrangement maintained by the employer for
				service for the preceding calendar year, and
									(ii)with respect to
				whom it is reasonable to expect that the employee will not be eligible during
				the calendar year under such a qualified plan or arrangement.
									(B)Special
				rulesFor purposes of subparagraph (A)(i)—
									(i)EligibilityAn
				employee shall be treated as eligible under a plan for a preceding calendar
				year if, as of the last day of the last plan year ending in the preceding
				calendar year, the employee has satisfied the plan's eligibility
				requirements.
									(ii)Excluded
				plansA qualified plan or arrangement shall not be taken into
				account under this paragraph if—
										(I)the plan or
				arrangement is frozen as of the first day of the preceding calendar year,
				or
										(II)in the case of a
				plan or arrangement under which the only contributions are discretionary on the
				part of the sponsor, there has not been an employer contribution made to the
				plan or arrangement for the 2-plan-year period ending with the last plan year
				ending in the second preceding calendar year and it is not reasonable to assume
				that an employer contribution will be made for the plan year ending in the
				preceding calendar year.
										(2)Excludable
				employeesAn employer may elect to exclude from treatment as
				applicable employees under subparagraph (A)—
								(A)employees
				described in section 410(b)(3),
								(B)employees who
				have not attained the age of 18 before the beginning of the calendar
				year,
								(C)employees who
				have not completed at least 3 months of service with the employer,
								(D)employees who
				will be eligible to participate in a qualified plan or arrangement of the
				employer upon completion of eligibility requirements described in section
				410(a)(1)(A) (without regard to section 410(a)(1)(B)),
								(E)employees who are
				eligible to make salary reduction contributions under an arrangement which
				meets the requirements of section 403(b), and
								(F)all employees of
				the employer if the employer maintains an arrangement described in section
				408(p).
								(3)Qualified plan
				or arrangementThe term qualified plan or
				arrangement means a plan, contract, pension, or trust described in
				section 219(g)(5).
							(4)Exception for
				employees of governments and churchesThe term applicable
				employee shall not include an employee of—
								(A)a government or
				entity described in section 414(d), or
								(B)a church or a
				convention or association of churches which is exempt from tax under section
				501, including any employee described in section 414(e)(3)(B).
								(5)Designation of
				applicable employeesThe Secretary shall issue guidelines for
				determining the class or classes of employees to be covered by a payroll
				deposit IRA arrangement. Such guidelines shall provide that if an employer
				elects under paragraph (2) to exclude employees from the arrangement, the
				employer shall specify the classification or categories of employees who are
				not so covered.
							(d)Payroll deposit
				IRA contributions treated like other contributions to individual retirement
				plans
							(1)Tax treatment
				unaffectedThe fact that a contribution to an individual
				retirement plan is made on behalf of an employee under a payroll deposit IRA
				arrangement instead of being made directly by the employee shall not affect the
				deductibility or other tax treatment of the contribution or of other amounts
				under this title.
							(2)Payroll savings
				contributions taken into accountAny contribution made on behalf
				of an employee under a payroll deposit IRA arrangement shall be taken into
				account in applying the limitations on contributions to individual retirement
				plans and the other provisions of this title applicable to individual
				retirement plans as if the contribution had been made directly by the
				employee.
							(e)Exception for
				certain small and new employers
							(1)In
				generalThe requirements of this section shall not apply for any
				calendar year to an employer if—
								(A)the employer did
				not have more than 10 employees who received at least $5,000 of compensation
				from the employer for the preceding calendar year, or
								(B)was not in
				existence at all times during the 2 preceding calendar years and did not have
				more than 100 employees who received at least $5,000 of compensation from the
				employer on any day during either of the 2 preceding calendar years.
								(2)Operating
				rulesIn determining the number of employees for purposes of this
				subsection—
								(A)any rule
				applicable in determining the number of employees for purposes of section
				408(p)(2)(C) shall be applicable under this subsection,
								(B)all members of
				the same family (within the meaning of section 318(a)(1)) shall be treated as 1
				individual, and
								(C)any reference to
				an employer shall include a reference to any predecessor employer.
								(f)Deposits to
				individual retirement plans other than those selected by employee
							(1)In
				generalAn employer shall not be treated as failing to satisfy
				the requirements of this section or any other provision of this title merely
				because the employer makes all contributions (or all contributions on behalf of
				employees who do not specify an individual retirement plan, trustee, or issuer
				to receive the contributions) to—
								(A)individual
				retirement plans specified in paragraph (2), or
								(B)individual
				retirement plans under the payroll tax deposit system established under
				paragraph (3).
								(2)Plans of a
				designated trustee or issuerAn employer may elect to have
				contributions for all applicable employees participating in a payroll deposit
				IRA arrangement made to individual retirement plans of a designated trustee or
				issuer under the arrangement. The preceding sentence shall not apply unless
				each participant is notified in writing that the participant’s balance may be
				transferred without cost or penalty to another individual retirement plan
				established by or on behalf of the participant.
							(3)Payroll tax
				deposit systemThe Secretary, in consultation with the TSP II
				Board, shall establish a system under which an employer—
								(A)includes with
				each deposit of tax required to be deducted and withheld under chapter 24 the
				aggregate amounts, for the period covered by the deposit, which applicable
				employees designated under subsection (b)(1)(A) (or are deemed to have
				designated under subsection (b)(2)(F)(ii) or under an automatic contribution
				arrangement described in subsection (g)) for contribution to individual
				retirement plans, established on behalf of the employees under paragraph (4),
				and
								(B)specifies, in
				such manner as the Secretary may prescribe, for each applicable employee for
				whom a contribution is to be made the following information:
									(i)The employee's
				name and TIN.
									(ii)The amount of
				the contribution.
									(iii)The investment
				options selected by the employee (or deemed to have been selected by the
				employee under such automatic contribution arrangement) and the amount of the
				contribution allocated to each option.
									(4)Establishment
				and maintenance of accounts under payroll tax deposit system
								(A)In
				generalSubject to the
				provisions of this section and section 408C, the TSP II Board shall provide for
				the establishment and maintenance of individual retirement plans (including
				automatic IRAs) into which contributions may be deposited through the payroll
				tax deposit system. To the maximum extent practicable, the TSP II Board
				shall—
									(i)enter into contracts with persons eligible
				to be trustees of individual retirement plans under section 408 to establish
				such plans, to provide the investment funds and investment management, and to
				provide notice, record keeping, and other administrative services, and
									(ii)ensure that the
				costs of investment management and administration are kept to a minimum,
				including through consideration of the use of investments which involve passive
				management and which seek to replicate the performance of a portion of the
				market.
									(B)Payroll deposit
				featuresThe TSP II Board
				shall establish procedures so that contributions may be made to individual
				retirement plans (including automatic IRAs) through the payroll tax deposit
				system described in paragraph (3) without undue administrative or paperwork
				requirements on employers participating in the payroll tax deposit system. Such
				procedures shall ensure that only 1 such plan may be established for each
				TIN.
								(C)Limitation on
				rollovers to plans outside the systemIf—
									(i)any amount is
				paid or distributed out of an individual retirement plan established under this
				paragraph, and
									(ii)such amount is
				paid into an individual retirement plan established outside of the payroll tax
				deposit system,
									the
				payment described in clause (ii) shall be treated as a rollover contribution
				for purposes of section 408(d)(3) if and only if the balance to the credit of
				the individual in such individual retirement plan or arrangement immediately
				before the payment described in clause (i) was at least $15,000.(g)Coordination
				with automatic enrollment and other default election provisions
							(1)In
				generalA payroll deposit IRA arrangement may provide that
				contributions under the arrangement will be made pursuant to an automatic
				contribution arrangement but only if the arrangement meets requirements similar
				to the requirements applicable to an eligible automatic contribution
				arrangement under section 414(w). The Secretary shall modify such requirements
				to the extent necessary to carry out the purposes of this section.
							(2)Default
				investmentsIf an employee is deemed under an automatic
				contribution arrangement to have made an election to participate in a payroll
				deposit IRA arrangement—
								(A)the employee
				shall be deemed to have made an election to make contributions in the amount
				specified in paragraph (3),
								(B)such
				contributions shall be transferred to—
									(i)an automatic IRA,
				or,
									(ii)if the employer
				has made an election under subsection (f)(2), to an individual retirement plan
				of the designated trustee or issuer but only if the requirements of
				subparagraph (C) are met with respect to such individual retirement plan,
				and
									(C)such
				contributions shall be invested as provided in paragraph (4).
								(3)Amount of
				contributions
								(A)In
				generalThe amount specified in this paragraph is 3 percent of
				compensation.
								(B)Authority of
				board to provide for annual increasesThe TSP II Board may by
				regulation provide for annual increases in the percentage of compensation an
				employee is deemed to have elected under paragraph (2) but in no event shall
				the percentage of compensation an employee is deemed to have elected exceed 8
				percent.
								(C)Contribution
				limitThe contributions under paragraph (2) on behalf of an
				employee for any calendar year shall not exceed the dollar limits applicable to
				the employee for the calendar year under section 219 or 408A.
								(4)Investment in
				life cycle fund or other investments specified by the
				boardAmounts contributed under paragraph (2) shall be invested
				in—
								(A)a life cycle fund
				similar to the life cycle funds offered under the Thrift Savings Fund
				established under subchapter III of
				chapter
				84 of title 5, United States Code, or
								(B)such other
				investment or investments as the TSP II Board specifies in regulations and
				which entails asset allocation and extensive diversification.
								A fund or
				investment shall meet the requirements of this paragraph only if it is
				consistent with regulations prescribed by the Secretary of Labor under section
				404(c)(5) of the Employee Retirement Income Security Act of 1974.(5)Coordination
				with withholdingThe Secretary shall modify the withholding
				exemption certificate under section 3402(f) so that any notice and election
				requirements with respect to an automatic contribution arrangement which is
				part of a payroll deposit IRA arrangement may be met through the use of such
				certificate.
							(h)Model
				noticeThe Secretary, in consultation with the TSP II Board,
				shall—
							(1)provide a model
				notice, written in a manner calculated to be understandable to the average
				worker, that is simple for employers to use—
								(A)to notify
				employees of the requirement under this section for the employer to provide
				certain employees with the opportunity to participate in a payroll deposit IRA
				arrangement, and
								(B)to satisfy the
				requirements of subsection (b)(2)(D).
								(2)provide uniform
				forms for enrollment, including automatic enrollment, in a payroll deposit IRA
				arrangement, and
							(3)establish a web
				site or other electronic means for small employers to access and use to obtain
				information on payroll deposit IRA arrangements and to obtain required notices
				and
				forms.
							.
			(b)Preemption of
			 conflicting State lawsSection 514(e)(1) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1144(e)(1)), as added by
			 section 902 of the Pension Protection Act of 2006, is amended to read as
			 follows:
				
					(1)In
				generalNotwithstanding any other provision of this section, this
				title shall supersede any law of a State which would directly or indirectly
				prohibit or restrict—
						(A)the inclusion in
				any plan of an automatic contribution arrangement, or
						(B)the establishment
				or operation of a deposit IRA arrangement meeting the requirements of
				section
				408B of the Internal Revenue Code of 1986 (and the inclusion in
				such arrangement of an automatic contribution arrangement).
						The
				Secretary may prescribe regulations which would establish minimum standards
				that an automatic contribution arrangement would be required to satisfy in
				order for this subsection to apply in the case of such arrangement. This
				subsection shall apply to a plan or arrangement without regard to whether this
				title applies to such plan or
				arrangement..
			(c)Notice of
			 availability of investment guidelinesSection 408(i) (relating to
			 reports) is amended by adding at the end the following new sentence: Any
			 report furnished under paragraph (2) to an individual shall include notice of
			 the availability of, and methods of acquiring, the basic investment guidelines
			 prepared by the Secretary of Labor..
			(d)Development of
			 basic investment guidelines
				(1)In
			 generalThe Secretary of Labor shall, in consultation with the
			 Secretary of Treasury, develop and publish basic guidelines for investing for
			 retirement. Except as otherwise provided by the Secretary of Labor, such
			 guidelines shall include—
					(A)information on
			 the benefits of diversification,
					(B)information on
			 the essential differences, in terms of risk and return, between various pension
			 plan investments, including stocks, bonds, mutual funds, and money market
			 investments,
					(C)information on
			 how an individual’s pension plan investment allocations may differ depending on
			 the individual’s age and years to retirement and on other factors determined by
			 the Secretary of Labor,
					(D)sources of
			 information where individuals may learn more about pension rights, individual
			 investing, and investment advice, and
					(E)such other
			 information related to individual investing as the Secretary of Labor
			 determines appropriate.
					(2)Calculation
			 informationThe guidelines under paragraph (1) shall include
			 addresses for Internet sites and worksheets which a participant or beneficiary
			 in a pension plan may use to calculate—
					(A)the retirement
			 age value of the participant’s or beneficiary’s nonforfeitable pension benefits
			 under the plan (expressed as an annuity amount and determined by reference to
			 varied historical annual rates of return and annuity interest rates),
			 and
					(B)other important
			 amounts relating to retirement savings, including the amount which a
			 participant or beneficiary would be required to save annually to provide a
			 retirement income equal to various percentages of their current salary
			 (adjusted for expected growth prior to retirement).
					(3)Public
			 commentThe Secretary of Labor shall provide at least 90 days for
			 public comment on proposed guidelines before publishing the final
			 guidelines.
				(4)Rules relating
			 to guidelinesThe guidelines under paragraph (1)—
					(A)shall be written
			 in a manner calculated to be understood by the average plan participant,
			 and
					(B)may be delivered
			 in written, electronic, or other appropriate manner to the extent such manner
			 would ensure that the guidelines are reasonably accessible to participants and
			 beneficiaries.
					(e)Penalty for
			 failure to provide access to payroll savings arrangementsChapter
			 43 (relating to qualified pension, etc., plans) is amended by adding at the end
			 the following new section:
				
					4980H.Requirements
				for employers to provide employees access to payroll deposit IRA
				arrangements
						(a)General
				ruleThere is hereby imposed a tax on any failure by an employer
				to meet the requirements of subsection (d) for a calendar year.
						(b)Amount
							(1)In
				generalThe amount of the tax imposed by subsection (a) on any
				failure for any calendar year shall be $100 with respect to each employee to
				whom such failure relates.
							(2)Tax not to
				apply where failure not discovered and reasonable diligence
				exercisedNo tax shall be imposed by subsection (a) on any
				failure during any period for which it is established to the satisfaction of
				the Secretary that the employer subject to liability for the tax did not know
				that the failure existed and exercised reasonable diligence to meet the
				requirements of subsection (d). In no event shall the tax be imposed with
				respect to any failure that ends before the expiration of 90 days after the
				employer has responded or has had a reasonable opportunity to respond to a
				request for confirmation of compliance under subsection (c).
							(3)Tax not to
				apply to failures corrected within 30 daysNo tax shall be
				imposed by subsection (a) on any failure if—
								(A)the employer
				subject to liability for the tax under subsection (a) exercised reasonable
				diligence to meet the requirements of subsection (d), and
								(B)the employer
				provides the payroll deposit IRA arrangement described in section 408B to each
				employee eligible to participate in the arrangement by the end of the 30-day
				period beginning on the first date the employer knew, or exercising reasonable
				diligence would have known, that such failure existed.
								(4)Waiver by
				SecretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary may waive part or all of the
				tax imposed by subsection (a) to the extent that the payment of such tax would
				be excessive or otherwise inequitable relative to the failure involved.
							(c)Procedures for
				noticeNot later than 6 months after the date of the enactment of
				this section, the Secretary shall prescribe and implement procedures for
				obtaining from employers confirmation that such employers are in compliance
				with the requirements of subsection (d). The Secretary, in the Secretary’s
				discretion, may prescribe that the confirmation shall be obtained on an annual
				or less frequent basis, and may use for this purpose the annual report or
				quarterly report for employment taxes, or such other means as the Secretary may
				deem advisable.
						(d)Requirement to
				provide employee access to payroll deposit IRA arrangementsThe
				requirements of this subsection are met if the employer meets the requirements
				of section
				408B.
						.
			(f)Coordination
			 with ERISA fiduciary dutiesSection 404(c)(2) of such Act
			 (29 U.S.C.
			 1104(c)(2)) is amended—
				(1)by inserting
			 or an individual retirement plan designated by the employer under
			 section 408B of such Code after 1986,
				(2)by inserting
			 (7 days after notice has been given to an employee that an individual
			 retirement plan has been established on behalf of the employee under section
			 408B of such Code) after established in subparagraph
			 (C), and
				(3)by inserting
			 or with respect to an individual retirement plan designated by an
			 employer under section 408B of such Code after
			 arrangement in the last sentence.
				(g)Conforming
			 amendments
				(1)The table of
			 sections for subpart A of part I of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 408A the following new
			 item:
					
						
							Sec. 408B. Right to payroll deposit IRA arrangements at
				work.
						
						.
				(2)The table of
			 sections for chapter 43 is amended by adding at the end the following new
			 item:
					
						
							Sec. 4980H. Requirements for employers to
				provide employees access to payroll deposit IRA
				arrangements.
						
						.
				(h)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after December 31, 2007.
			3.Credit for small
			 employers maintaining payroll deposit IRA arrangements
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
				
					45N.Small employer
				payroll deposit IRA arrangement costs
						(a)General
				ruleFor purposes of section 38, in the case of an eligible
				employer maintaining a payroll deposit IRA arrangement meeting the requirements
				of section 408B (without regard to whether or not the employer is required to
				maintain the arrangement), the small employer payroll deposit IRA arrangement
				cost credit determined under this section for any taxable year is the amount
				determined under subsection (b).
						(b)Amount of
				credit
							(1)In
				generalThe amount of the credit determined under this section
				for any taxable year with respect to an eligible employer shall be equal to the
				lesser of—
								(A)$25 multiplied by
				the number of applicable employees (within the meaning of section 408B(c)) for
				whom contributions are made under the payroll deposit IRA arrangement referred
				to in subsection (a) for the calendar year in which the taxable year begins,
				or
								(B)$250.
								(2)Duration of
				creditNo credit shall be determined under this section for any
				taxable year other than a taxable year which begins in the first 2 calendar
				years in which the eligible employer maintains a payroll deposit IRA
				arrangement meeting the requirements of section 408B.
							(3)Coordination
				with small employer startup creditNo credit shall be allowed
				under this section for any taxable year if a credit is determined under section
				45E for the taxable year.
							(c)Eligible
				employerFor purposes of this section, the term eligible
				employer means, with respect to any calendar year in which the taxable
				year begins, an employer which maintains a payroll deposit IRA arrangement
				meeting the requirements of section 408B and which, on each day during the
				preceding calendar year, had no more than 100
				employees.
						.
			(b)Credit allowed
			 as part of general business creditSection 38(b) (defining
			 current year business credit) is amended by striking and at the
			 end of paragraph (29), by striking the period at the end of paragraph (30) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
				
					(31)in the case of
				an eligible employer (as defined in section 45N(c)) maintaining a payroll
				deposit IRA arrangement meeting the requirements of section 408B, the small
				employer payroll deposit IRA arrangement cost credit determined under section
				45N(a).
					
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45N. Small employer payroll deposit
				IRA arrangement costs.
					
					.
				  
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.Establishment of
			 automatic IRAs
			(a)In
			 generalSubpart A of part I of subchapter A of chapter 1
			 (relating to pension, profit-sharing, stock bonus plans, etc.), as amended by
			 section 2, is amended by inserting after section 408B the following new
			 section:
				
					408C.Automatic
				IRAs
						(a)General
				ruleAn automatic IRA shall be treated for purposes of this title
				in the same manner as an individual retirement plan. An automatic IRA may also
				be treated as a Roth IRA for purposes of this title if it meets the
				requirements of section 408A.
						(b)Automatic
				IRAFor purposes of this section, the term automatic
				IRA means an individual retirement plan (as defined in section
				7701(a)(37)) which meets the investment and fee requirements under the
				regulations under subsection (c).
						(c)Investment and
				fee requirements
							(1)In
				generalThe TSP II Board, in consultation with the Secretary and
				the Secretary of Labor, shall, not later than 1 year after the date of the
				enactment of this section, prescribe regulations which set forth the
				requirements of this subsection which an individual retirement plan must meet
				in order to be treated as an automatic IRA.
							(2)Investment
				optionsThe regulations under paragraph (1) shall provide that an
				automatic IRA shall allow the individual on whose behalf the individual
				retirement plan is established to invest contributions to, and earnings of, the
				plan in all of the following investment options:
								(A)Options which are
				similar to all investment options which are available (at the time the plan is
				established) to a participant in the Thrift Savings Fund established under
				subchapter III of
				chapter
				84 of title 5, United States Code.
								(B)Any other
				investment option specified in the regulations.
								Such
				regulations shall specify which of the investment options shall be treated as
				default investment options for purposes of section 408B(g)(4).(3)Investment
				fees
								(A)In
				generalThe regulations under paragraph (1) shall provide that an
				automatic IRA shall not charge any investment fees which, in the aggregate, are
				not reasonable (as determined under such regulations).
								(B)Investment
				feesFor purposes of this paragraph, the term investment
				fees includes any fee, commission, asset management fee, compensation
				for services, or any other charge or fee specified in the regulations under
				paragraph (1) which is imposed with respect to the automatic
				IRA.
								.
			(b)Mandatory
			 transfersSection 401(a)(31)(B) is amended—
				(1)by inserting
			 (including an automatic IRA) after individual retirement
			 plan each place it appears, and
				(2)by adding at the
			 end the following new sentence: Any amount so transferred (and any
			 earnings thereon) shall be invested in a default investment described in
			 section 408B(g)(4).
				(c)Clerical
			 amendmentThe table of sections for subpart A of part I of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 408B the following new item:
				
					
						Sec. 408C. Automatic
				IRAs.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning on or after the date on which proposed and temporary or final
			 regulations described in
			 section
			 408C(c) of the Internal Revenue Code of 1986 (as added by this
			 Act) are issued.
			5.Establishment of
			 TSP II Board
			(a)EstablishmentThere
			 is established in the executive branch of the Government a TSP II Board. The
			 board shall be established and maintained in the same manner as the Federal
			 Retirement Thrift Investment Board under subchapter VII of
			 chapter
			 84 of title 5, United States Code.
			(b)Executive
			 directorThe TSP II Board shall appoint an Executive Director in
			 a similar manner and with similar functions as the Executive Director of the
			 Federal Retirement Thrift Investment Board under
			 section
			 8474 of title 5, United States Code.
			(c)Duties of
			 boardThe TSP II Board shall establish policies and procedures
			 for—
				(1)establishment and
			 maintenance of individual retirement plans under the payroll tax deposit system
			 established under section 408B(f)(3) of the Internal
			 Revenue Code of 1986,
				(2)the investment
			 and management of contributions to such individual retirement plans,
				(3)the amount of
			 contributions, and the investment of such contributions, under automatic
			 contribution arrangements under section 408B(g) of such Code, including the
			 designation of investment funds in which such contributions may be invested,
			 and
				(4)the establishment
			 of automatic IRAs under section 408C of such Code, including the issuance of
			 regulations under subsection (c) of such section.
				(d)Best
			 practicesThe TSP II Board shall, on a continual basis, prescribe
			 and encourage best practices (including cost efficiencies and innovations) in
			 enrollment, investment, distribution, and other procedures or arrangements
			 relating to retirement savings and investment. In carrying out its
			 responsibilities under this section, the TSP II Board may implement (by
			 contract or otherwise) pilot projects to help assess the efficacy and
			 workability of specific practices and arrangements.
			(e)Expansion of
			 use of IRAs by self-employed and other individualsThe TSP II
			 Board shall establish procedures to disseminate information (through use of the
			 Internet and other appropriate means) to—
				(1)facilitate and
			 encourage the use by self-employed and other individuals of automatic debit and
			 similar arrangements for investment in individual retirement plans, including
			 automatic IRAs,
				(2)facilitate and
			 encourage efforts by voluntary associations to promote savings in individual
			 retirement plans, including automatic IRAs, by their members and others,
			 and
				(3)facilitate and
			 encourage the direct deposit of Federal and State income tax refunds in
			 individual retirement plans, including automatic IRAs.
				(f)Exclusive
			 interestThe members of the TSP II Board shall discharge their
			 responsibilities solely in the interest of participants and beneficiaries under
			 the payroll tax deposit system established under
			 section
			 408B of the Internal Revenue Code of 1986.
			(g)Other
			 provisions made applicableThe provisions of subsections (f)(3),
			 (g), (i), and (j) of section 8472 of title 5, United
			 States Code, shall apply to the TSP II Board.
			
